DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 18 February 2022.
Claims 1-10 are currently pending and being examined. Claims 11-20 are withdrawn from consideration.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keister (US 2020/0039047).

Claim 1, Keister teaches a palm stapler (11; Fig. 1) comprising:
a housing (43; Fig. 1);
a barrel (57; Fig. 2) extending outwardly from the housing (43; Fig. 1);
a hammer (51; Fig. 4A) provided for reciprocal movement within a bore defined in the barrel (¶[0054]);
a hammer actuation mechanism for selective actuation of the hammer (striking element; ¶[0055]);
a motor operatively engaged with the hammer actuation mechanism and operable to drive the hammer actuation mechanism (“rotation of the hammer by the motor, causes the striking elements to intermittently strike anvil 51” ¶[0055]); and
a battery operatively engaged with the motor (“motor may be powered by an onboard rechargeable power source such as a battery” ¶[0053]).

Claim 2, Keister teaches the palm stapler as defined in claim 1, further comprising an insert (10, 81, 83; Fig. 1, 2A, 5A; ¶[0058]) adapted to retain a fastener (13; Fig. 5A) therein, wherein the insert is selectively detachably engageable within the bore of the barrel (“Twisting detachment of sleeve 57 from anvil assembly 49 enables a user to remove a conventional nail-holder-type collet and to replace it with an inventive carrier 10.” ¶[0061]).

Claim 3, Keister teaches the palm stapler as defined in claim 2, further comprising a retainer mechanism provided on one or both of the insert and the barrel, said retainer mechanism being operative to retain the insert within the bore of the barrel (“Sleeve 57 may have a generally cylindrical structure with an outer wall 63 including outside threads 65 provided to mesh with inside threads (not shown) of anvil assembly 49” ¶[0057]).

Claim 4, Keister teaches the palm stapler as defined in claim 2, wherein the insert defines a slot (121; Fig. 2A & 4D) therein, wherein the slot is configured to be complementary to one or more of a plurality of different fasteners (“Slot 121 enables "hands-free" fastener driving by holding staple 13 during the driving process after a user places a staple 13 in slot 121. Slot 121 may be sized as desired to accommodate one or a plurality of staple 13 sizes.” ¶[0063]); and wherein the slot is furthermore positioned to receive a lower end of the hammer therethrough (see Fig. 4C showing 51 located within the slot 121).

Claim 5, Keister teaches the palm stapler as defined in claim 4, further comprising a holding mechanism (161, 163; Fig. 4A) provided in the insert, said holding mechanism being adapted to hold one of the one or more of the plurality of different fasteners in a position to be struck by the hammer (“Rare earth magnets 161, 163 may be provided to hold ferrous metal staples 13 in carrier 10 slot 121” ¶[0073]).

Claim 6, Keister teaches the palm stapler as defined in claim 1, further comprising a trigger mechanism (45; Fig. 1) operatively engaged with the motor and operable to cause the motor to deliver power to the hammer actuating mechanism (¶[0087]).

Claim 10, Keister teaches the palm stapler as defined in claim 1, further comprising:
a first insert (10; Fig. 1) configured to selectively hold a first type of fastener (13; Fig. 3) therein; and
a second insert (“"collet" part supplied by Milwaukee Electric Tool Corporation with the model M12 driver 11” ¶[0051]) configured to selectively hold a second type of fastener (nails; ¶[0051]) therein; wherein the first insert and the second insert are individually selectively engageable in the bore of the barrel (“Driver 11 illustrated in FIGS. 1-2A and 4A-8 may be a Model M12 "palm nailer" available from Milwaukee Electric Tool Corporation of Brookfield, Wis. As is known, the Model M12 is a nail driver and lacks any depth limiter capability. As illustrated in FIGS. 1-2A and 4A-8, carrier 10 may be a direct replacement for the "collet" part supplied by Milwaukee Electric Tool Corporation with the model M12 driver 11, thereby converting the M12 driver 11 for use with staples 13 rather than with nails.” ¶[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2020/0039047) in view of Collins (US 8,459,372).

Claim 7, Keister teaches the palm stapler as defined in claim 2.
Keister does not expressly teach at least one sensor probe provided near the tip of a power tool, wherein the at least one sensor probe is adapted to detect a live wire in a work surface.
However, Collins teaches at least one sensor probe (30, 28; Fig. 1) provided on near tip of a power tool (Fig. 1), wherein the at least one sensor probe is adapted to detect a live wire in a work surface (col. 2 l. 64-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Keister, by having a live wire detector, as taught by Collins, for safety so the tool and operator is not injured when it is operating near a hidden electric supply line. (Collins col. 1 l. 12-17)

Claim 8, Keister as modified by Collins teaches the palm stapler as defined in claim 7, further comprising a trigger mechanism (Keister: 45; Fig. 1) operatively engaged with the motor and operable to cause the motor to deliver power to the hammer actuating mechanism (Keister: ¶[0087]), and wherein the at least one sensor probe (Collins: 30, 28; Fig. 1) is further operatively engaged with the trigger mechanism, and wherein the at least one sensor probe disengages the trigger mechanism when the live wire is detected in a work surface (Collins: “output of the voltage sensor, to cut off operating power to the drill motor when the drill bit is in proximity to an electric supply line” col. 2 l. 1-3).

Claim 9, Keister as modified by Collins teaches the palm stapler as defined in claim 8, further comprising an override button operably engaged with the trigger mechanism and wherein actuation of the override button re-engages the trigger mechanism (Collins: “This switch can be toggled to one or the other of its positions to enable the voltage sensor to shut off the motor, or to disable the automatic motor shutoff feature while still allowing the buzzer, the LED, or both, to provide an alarm indicating proximity to a live wire” col. 3 l. 2-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731